DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 12, 15, 19-21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647).
Regarding claim 1, Alahyari (US 2019/0107343 A1) discloses (Figures 1-3) a heat exchanger (heat exchanger 10), comprising: a tube (one of tubes 14) configured to direct a working fluid therethrough (the fluid stream 16 within tubes 14); and a fin disposed about the tube (fin plates 12), an opening configured to receive the tube (an opening in plates 12 where tubes 14 extend through) wherein the tube (14) and the fin (20) are made of a polymeric material (tubes 14 and fins 12 are polymer per paragraph 0013).
However Alahyari (US 2019/0107343 A1) does not explicitly disclose a plurality of louvers, wherein at least two louvers of the plurality of louvers are positioned opposite one 
Seo teaches a fin (any of fins 30) with an opening for a tube (the openings for tubes at refrigerant pipe 20 to extend through the fins 30) where the fin has a plurality of louvers (louvers members 70) wherein at least two louvers of the plurality of louvers are positioned opposite one another about the opening ( the louvers 70 on the far right and left of figure 3 and 4 disposed on opposite sides of tube 20a or 20b in figure 3), wherein the at least two louvers comprise louver openings oriented toward a perimeter of the opening (the openings of the louvers 70 on the far right and left of figure 3 and 4 are oriented toward the perimeter of pipes 20a and 20b at the circumferences 21 as seen in figure 2- 4 and 6) .
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fin of Alahyari (US 2019/0107343 A1) to have included a plurality of louvers as taught by Seo. Doing so would provide a structure that could prevent boundary layers being formed over the fins (per Col. 5 line 54-63) and would provide a heat exchange structure that could effectively dissipate heat from the pipes and would increase the ratio of heat exchange efficiency to pressure loss over the heat exchanger (per Col. 1 lien 47-60 and per Col. 6 Line 15-24).
Regarding claim 2, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 1 above and Alahyari (US 2019/0107343 A1) further discloses the tube (14) and the fin (12) are integrally formed as a single piece component (the tube 14 and fin plates 12 are attached and integrated to form the heat exchanger 10).
Regarding claim 3, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 1 above and Alahyari (US 2019/0107343 A1) further discloses the polymeric material is a high density polyethylene (polyethylene per paragraph 0018 and 0037).
Regarding claim 6, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 1 above and Alahyari (US 2019/0107343 A1) further discloses the tube (14) 
Regarding claim 8, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 1 above and Seo further discloses the plurality of louvers ( at the louvers 70 on the far right of figure 3 and 4), and the fin includes a  second plurality of louvers (the louvers 70 on the far left of figure 3 and 4), wherein the first plurality of  louvers extends from a first side of the fin, and the second plurality of  louvers extends from a second side of the fin opposite to the first side (the lovers on the right and the louvers on the left extend from both sides of the fin 30 as seen in figure 4).
Regarding claim 9, Alahyari (US 2019/0107343 A1) discloses (Figures 1-3) a heat exchanger (heat exchanger 10), comprising: a fin (fin plates 12) comprising an opening (the opening in fin plates 12 through which tubes 14 pass); and a tube positioned within the opening (one of tubes 14) and configured to receive a flow of working fluid (the fluid stream 16 within tubes 14), wherein the tube (14) and the fin (20) are made of a polymeric material, (tubes 14 and fins 12 are polymer per paragraph 0013).
However Alahyari (US 2019/0107343 A1) does not explicitly disclose a plurality of louvers, wherein at least two louvers of the plurality of louvers are positioned opposite one another about the opening, wherein the at least two louvers comprise louver openings oriented toward a perimeter of the opening.
Seo teaches a fin (any of fins 30) with an opening for a tube (the openings for tubes at refrigerant pipe 20 to extend through the fins 30) where the fin has a plurality of louvers (louvers members 70) wherein at least two louvers of the plurality of louvers are positioned opposite one another about the opening ( the louvers 70 on the far right and left of figure 3 and 4 disposed on opposite sides of tube 20a or 20b in figure 3), wherein the at least two louvers comprise louver openings oriented toward a perimeter of the opening (the openings of the louvers 70 on the far 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fin of Alahyari (US 2019/0107343 A1) to have included a plurality of louvers as taught by Seo. Doing so would provide a structure that could prevent boundary layers being formed over the fins (per Col. 5 line 54-63) and would provide a heat exchange structure that could effectively dissipate heat from the pipes and would increase the ratio of heat exchange efficiency to pressure loss over the heat exchanger (per Col. 1 lien 47-60 and per Col. 6 Line 15-24).
Regarding claim 12, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 9 above and Alahyari (US 2019/0107343 A1) further discloses the fin is a first fin (the first fin plate 12  on the left in figure 1A), and the heat exchanger includes a second fin positioned adjacent to the first fin ( the plate fin 12 immediately behind the first fin plate 12  on the left in figure 1A) and having an additional opening, wherein the tube is positioned within the additional opening (the tubes 14 extend through the plates 12 per paragraph 0012, which would have openings for the tube 14 in each plate 12).
Regarding claim 15, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 9 above and Seo further discloses the each louver of the plurality of louvers (70) forms a fluid flow path that extends from a first surface of the fin to a second surface of the fin disposed opposite to the first surface (as seen in figure 4 the louvers 70 forms a flow path from a first surface, at the upper surface of fin 30 in figure 4, and extends to a second surface of the fin, at the lower surface of fin 30 in figure 4, as seen by the airflow arrows in figure 4 and per Col. 6, line 25-31).

Regarding claim 19, Alahyari (US 2019/0107343 A1)  discloses (Figures 1-3) a heat exchanger (heat exchanger 10) for a heating, ventilation, and/or air conditioning (HVAC) 
However Alahyari (US 2019/0107343 A1) does not explicitly disclose that the fins include, a plurality of louvers wherein at least two louvers of the plurality of louvers are positioned opposite one another about the opening, wherein the at least two louvers comprise louver openings oriented toward a perimeter of the opening.
Seo teaches a fin (any of fins 30) with an opening for a tube (the openings for tubes at refrigerant pipe 20 to extend through the fins 30) where the fin has a plurality of louvers (louvers members 70) wherein at least two louvers of the plurality of louvers are positioned opposite one another about the opening ( the louvers 70 on the far right and left of figure 3 and 4 disposed on opposite sides of tube 20a or 20b in figure 3), wherein the at least two louvers comprise louver openings oriented toward a perimeter of the opening (the openings of the louvers 70 on the far right and left of figure 3 and 4 are oriented toward the perimeter of pipes 20a and 20b at the circumferences 21 as seen in figure 2- 4 and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fin of Alahyari (US 2019/0107343 A1) to have included a plurality of louvers as taught by Seo. Doing so would provide a structure that could prevent boundary layers being formed over the fins (per Col. 5 line 54-63) and would provide a heat exchange structure that could effectively dissipate heat from the pipes and would increase the ratio of heat exchange efficiency to pressure loss over the heat exchanger (per Col. 1 lien 47-60 and per Col. 6 Line 15-24).

Regarding claim 20, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 19 above and Alahyari (US 2019/0107343 A1) further discloses the first polymeric material is different from the second polymeric material (the tubes 14 and fins 12 have varying fill content of the polymer composite material per paragraph 0013-0014).
Regarding claim 21, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 19 above and Alahyari (US 2019/0107343 A1) further discloses the polymeric material is a high density polyethylene (polyethylene per paragraph 0018 and 0037).
Regarding claim 26, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 19 above and Alahyari (US 2019/0107343 A1) further discloses the tube (14) and the fin (12) are integrally formed as a one piece structure (the tube 14 and fin plates 12 are attached and integrated to form the heat exchanger 10).
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647) as noted above and in further view of Eastman et al (US Patent Application Publication US 2019/0113292 A1).
Regarding claims 4 and 18, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 1 and 9 above respectively however while Alahyari (US 2019/0107343 A1) discloses that the polymeric material may be polyethylene (per paragraph 0018 and 0037) and has a high thermal conductivity (the thermal conductivity is increased per paragraph 0019) , Alahyari (US 2019/0107343 A1) is silent as to the magnitude and does not discloses the polymeric material has a thermal conductivity value of at least 10 Watts per meter-Kelvin.
 Eastman teaches a polyethylene heat exchanger material (per paragraph 0010) that has a thermal conductivity of at least 20 W/mK (per paragraph 0014 and 0015). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal conductivity of the polymer materials of the heat exchanger of Alahyari (US 2019/0107343 A1) to be above 10W/mK as taught by Eastman. Doing so would 
Claims 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647) and Etienne et al. (US Patent Application Publication US 2018/0299209 A1).
Regarding claim 5, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 1 above and Alahyari (US 2019/0107343 A1) does not explicitly disclose the tube has an oblong cross-sectional profile. 
Teaches a heat exchanger with a tube (2) that has an oblong cross sectional profile (seen in figure 1-2 and per paragraph 0030). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shape of the tubes of Alahyari (US 2019/0107343 A1) to be oblong as taught by Etienne (per paragraph 0030) doing so would provide a heat exchange with a well-known alternative shape to round tubes suitable for used on a louvered heat exchanger fins as taught by Etienne.
Regarding claim 7, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 6 above and Alahyari (US 2019/0107343 A1) does not explicitly disclose the fin includes a flange extending about the perimeter of the opening, and wherein the flange is engaged with the tube via the interference fit. 
Etienne discloses the fin (4) includes a flange (collar 6) extending about a perimeter of the opening (through holes 8 for tubes 2), and the flange (6) is engaged with the tube (2) via the interference fit. (The collar 6 clamps the tubes 2 to the fins per paragraph 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fins of Alahyari (US 2019/0107343 A1) to include the flanges for securing the fins to the tubes as taught by Etienne. Doing so would provide a known structure for securing the fins to the tubes as recognized by Etienne (per paragraph 0029).
Regarding claim 10, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 9 above and Alahyari (US 2019/0107343 A1) does not explicitly disclose the opening or the tube has an oblong cross-sectional profile that is configured to engage with the tube via an interference fit. 
Etienne discloses the opening for the tube (through holes 8 for tubes 2) has an oblong cross sectional profile (seen in figure 1-2 and per paragraph 0029) that is configured to engage with the tube via an interference fit (the collar 6 clamps the tubes 2 to the fins per paragraph 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shape of the opening of Alahyari to be oblong as taught by Etienne (per paragraph 0030) doing so would provide a heat exchange with a well-known alternative shape to round tubes suitable for used on a louvered heat exchanger fins as taught by Etienne.
Claims 7, 13-14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647) and Park et al. (US Patent Application Publication US 2012/0103587 A1).
Regarding claim 7, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 6 above and Alahyari (US 2019/0107343 A1) does not explicitly disclose the fin includes a flange extending about the perimeter of the opening, and the flange is engaged with the tube via the interference fit. 
Park discloses the fin (30) includes a flange (the structure of location holes 32 extending frontward and rearward from the fin plate 40 per paragraph 0060 and figure 2) extending about a perimeter of the opening (within location holes 32), and the flange is engaged with the tube (20) via the interference fit (the location hole contacts the outer circumference of the pipe 20 per paragraph 0061). 

	Regarding claim 13, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 12 above and Alahyari (US 2019/0107343 A1) does not explicitly disclose a first flange extending about the perimeter of the opening and a second flange extending about an additional perimeter of the additional opening, wherein the first flange is configured to abut the second flange to form a tunnel extending through the first fin and the second fin in an assembled configuration of the heat exchanger.
Park discloses the fin (30) includes a flange (the structure of location holes 32 extending frontward and rearward from the fin plate 40 per paragraph 0060 and figure 2) extending about a perimeter of the opening (within location holes 32) of the fins, wherein the flanges of adjacent fins (30) would abut to form a tunnel extending through the first fin and the second fin in an assembled configuration of the heat exchanger (the adjacent fins 30 would have abutting adjacent location holes 32 extending frontward and rearward from each fin plate 40 and would form a tunnel for the tubes at pipes 20 extending through the stack of fins 30)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fins of Alahyari (US 2019/0107343 A1) to include the flanges for securing the fins to the tubes as taught by Park. Doing so would provide a known structure for increasing contact between the fin and the tube and for stably supporting the tube as recognized by Park (per paragraph 0062).
	Regarding claim 14, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 13 above and Park further discloses wherein the tunnel (through location holes 32) includes an interior surface (the surface of location holes 32 which contacts the outer 
Regarding claim 24, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 19 above and Alahyari (US 2019/0107343 A1) does not explicitly disclose the fin includes a flange extending about the perimeter of the opening, and that extends bi-directionally from the fin in directions generally orthogonal to the fin. 
Park discloses the fin (30) includes a flange (the structure of location holes 32 extending frontward and rearward from the fin plate 40 per paragraph 0060 and figure 2) extending about a perimeter of the opening (within location holes 32), and that extends bi-directionally from the fin in directions generally orthogonal to the fin (the structure of location holes 32 extending frontward and rearward from the fin plate 40 per paragraph 0060 and figure 2 extends orthogonally to fin plate 40 as seen in figure 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fins of Alahyari (US 2019/0107343 A1) to include the flanges for securing the fins to the tubes as taught by Park. Doing so would provide a known structure for increasing contact between the fin and the tube and for stably supporting the tube as recognized by Park (per paragraph 0062).
Regarding claim 25, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 24 above and Park further discloses the tube (20) is coupled to an interior surface of the flange (the location holes 32 contacts the outer circumference of the pipe 20 per paragraph 0061) via an interference fit (the location hole contacts the outer circumference of the pipe 20 per paragraph 0061).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647) as noted above and in further view of Alahyari (US Patent Application Publication US 2018/0356169 A1).
Regarding claim 11, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 9 above, however Alahyari (US 2019/0107343 A1) does not disclose an adhesive is configured to couple the tube to the perimeter of the opening.
Alahyari (US 2018/0356169 A1) teaches (figure 1A and 1B) attaching fins (16) to the tubes (12) by an adhesive (per paragraph 0015). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the tubes and fin openings of Alahyari (US 2019/0107343 A1) to be attached by adhesive as taught by Alahyari (US 2018/0356169 A1). Doing so would provide a known structure for attaching polymer fins to heat exchanger tubes as recognized by Alahyari (US 2018/0356169 A1), (per paragraph 0015).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647)  as noted above and in further view of Sylvester (US Patent US 4,050,634).
Regarding claim 17, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 9 above, however Alahyari (US 2019/0107343 A1) does not explicitly disclose the working fluid is water. 
Sylvester discloses a  polyethylene tube (10) and fin (11) heat exchanger where the fluid flowing in the tubes is water (per Col. 1, line 59 through  Col. 2, line 2 water is a known heat exchange fluid for tube and fin heat exchanger).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included water as the working fluid in the heat exchanger of Alahyari (US 2019/0107343 A1)  as taught by Sylvester, doing so would provide for a heat exchange  .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647) as noted above and in further view of Tajiri et al. (US Patent Application Publication US 2018/0327920 A1).
Regarding claim 22, Alahyari (US 2019/0107343 A1) as modified discloses the claim limitations of claim 19 above, however Alahyari (US 2019/0107343 A1) as modified does not explicitly disclose the louvers are formed integrally with the fin via an injection molding process or an additive manufacturing process.
Tajiri teaches a heat exchanger with fins (fins 90 and fin structures 220) and louvers (louvers 94) that are formed via an additive manufacturing process (the fins 90 are formed by stereolithography per paragraph 0056)
It would have been obvious to one of ordinary kill in the art at the time the invention was effectively filed to have modified Alahyari (US 2019/0107343 A1) to have included louvers that were formed integrally with the fins via an additive manufacturing process as taught by Tajiri, doing so would have provide known method for assembling heat exchanger as recognized by Tajiri.
Response to Arguments
Applicant’s arguments, see page 8-11, filed 1/4/2020, with respect to the rejection(s) of claim(s) 1, 9 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alahyari et al. (US Patent Application Publication US 2019/0107343 A1) in view of Seo et al. (US Patent 8,973,647) where Seo teaches the newly added limitations of at least two louvers 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al.	(US 2014/0034272 A1), Obosu et al.	(US 5,660,230 A), Bemisderfer et al. (US 5,062,475 A), Sakitani et al. (US 4434844 A), Cowell (	GB 2027533 A) and Ando (JP 2001-147087 A) all disclose fins with louver facing a perimeter of an opening for tubes to extend through the fins.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763